Citation Nr: 1803793	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  10-32 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for migraines.

2.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine (low back disability).

3.  Entitlement to an increased rating for sinusitis.

4.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD).

5.  Entitlement to increased ratings for status post right and left first toe bunionectomy with residual scars (bilateral bunionectomy disability).

6.  Entitlement to an increased rating for status post rib fracture (rib disability).

7.  Entitlement to service connection for frequent urination, to include as secondary to service connected PTSD.

8.  Entitlement to service connection for a gastrointestinal disorder, (claimed as irritable bowel syndrome (IBS)), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness (MUCMI) from Persian Gulf service.

9.  Entitlement to service connection for numbness in bilateral hands and fingers, to include as secondary to service connected lumbar or migraine disabilities, or as due to an undiagnosed illness or MUCMI from Persian Gulf service.

10.  Entitlement to service connection for liver mass.

11.  Entitlement to service connection for dizziness, to include as secondary to service connected migraine disability, or as due to an undiagnosed illness or MUCMI from Persian Gulf service.

12.  Entitlement to service bilateral tarsal tunnel syndrome.

13.  Entitlement to service connection for hemorrhoids.

14.  Entitlement to service connection for bilateral ankle disorder, to include as due to service-connected bilateral bunionectomy disability.

15.  Entitlement to service connection for bilateral knee disorder.  

16.  Entitlement to service connection for facial rash disorder, to include molluscum contagiosum, to include as due to an undiagnosed illness or MUCMI from Persian Gulf service.

17.  Entitlement to service connection for intracranial mass, to include as secondary to service connected migraine disability.

18.  Entitlement to service connection for hypotension.  

19.  Entitlement to service connection for a breathing disorder, (claimed alternatively as asthma and pneumonia), to include as secondary to service connected sinusitis or as due to an undiagnosed illness or MUCMI from Persian Gulf service.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1986 to September 2008, including service in the Southwest Asia Theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans Appeals (Board) on appeal from January 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In February and September 2016, the Veteran appeared before the undersigned Veteran's Law Judge (VLJ) at a Central Office Hearing, providing testimony encompassing all issues noted on the title page, as reflected in the transcripts associated with the record.

The Board notes that it has recharacterized the Veteran's claims for service connection for gastrointestinal, facial rash, and breathing disorders to more broadly encompass the various conditions alleged by the Veteran, with similar symptomatology but no definitive diagnosis, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to increased ratings for migraines, low back, sinusitis, bilateral bunionectomy, GERD and rib disabilities, and for service connection for hemorrhoids, liver mass, frequent urination, gastrointestinal disorder, bilateral hand/finger numbness, bilateral ankle disorder, bilateral knee disorder, facial rash, intracranial mass and breathing disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record shows that the Veteran is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317.

2.  The Veteran does not have a current disability manifested by chronic low blood pressure, (hypotension) that is the result of a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for hypotension have not been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2017)).  Neither the Veteran nor her representative has raised any argument with the duties to notify or duty to assist, to include during either of the 2016 Board hearings.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Service Connection

The Veteran is seeking entitlement to service connection for hypotension, claiming that she was noted to have a "runner's heartrate" in-service because of low blood pressure readings.  See September 2016 Board hearing transcript ("regarding the low blood pressure, has that been formally diagnosed?...No, because the doctor's always said I had a runner's heartrate.")

Applicable Law

Service connection will be granted for disability that results from injury or disease in the line of duty in active military service or, if pre-existing such service, was aggravated by in-service disease or injury.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).  The "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C. § 101 (33); 38 C.F.R. § 3.3 (i).

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317 (a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317 (a)(2)(ii). 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317 (a). "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. § 3.317 (a)(2); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.   

Compensation shall not be paid under 38 C.F.R. § 3.317  for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7).

Facts & Analysis

The record does not contain evidence that the Veteran currently has, or had at any point since her discharge in 2008, a disability characterized by low blood pressure, or hypotension.  See April 2008 VA examination; see also September 2016 Board Hearing transcript.  

Initially, the Board notes that the Veteran demonstrated several blood pressure readings during active duty service that were within the hypotensive range, as discussed in the February 2017 medical opinion submitted by the Veteran.  See February 2017 Robinson Health Clinic opinion ("from the period of 1989-2002, there were several visits that record her blood pressure with a systolic readings < 90 mmHg and diastolic readings < 65 mmHg, which meets the parameters for the diagnosis of low blood pressure"); see i.e. August 1985 Enlistment examination ("sys 108 dias 64");July 1989 Chronological Record of Medical Care (BP 113/59); July 1995 Chronological Record of Medical Care (B/P: 102/54); April 1997 Report of Medical Examination (Sys 104 Dias 64).  

Despite these readings, and as testified by the Veteran, the medical evidence of record does not reflect any diagnosis of hypotension or low blood pressure disorder.  Rather, recent medical treatment records reflect that the Veteran's blood pressure is within the normal range and does not indicate the existence of any current hypotensive disability.  See i.e.  August 2013 VAMC Neurology note ("B/P 114/69"); October 2016 Waldorf Southern Maryland Orthopedic ("B/P 115/74").  

While the Veteran is competent to report subjective symptoms, she is not competent to provide a medical determination that she has low blood pressure or an underlying disability related to low blood pressure.  See September 2016 Board hearing transcript.  This matter is not one of lay observation but rather can only be established through objective clinical testing-namely, by way of a sphygmomanometer used to measure arterial pressure.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

The Veteran was provided the opportunity to submit evidence showing a current disability manifested by low blood pressure at the time of her September 2016 hearing.  However, no such evidence was provided, to include the February 2017 medical opinion submitted in support.  Regarding this medical opinion, the Board finds that it has limited probative value.  Specifically, while this opinion provides a positive conclusion as to the Veteran's claim, the opinion only references the aforementioned in-service low blood pressure readings, and omits a post-service diagnosis of a current disability.  The Board finds the February 2017 physician's omission of a current diagnosis to be significant, as the same was testified by the Veteran and is consistent with VA and private medical evidence of record, which indicates that the Veteran has not had a low blood pressure-related disability during the pendency of her claim.  See September 2016 Board hearing transcript ("in support of her claim for hypotension, we have just taken evidence from the, her service treatment records from 1986 to 2007, and I have copies of blood pressure readings of 90, 60, 90 over 60 or less from December 1986 to March 2007.")

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, because the evidence does not show a current low blood pressure-related disability during the pendency of this claim, service connection is not warranted.



ORDER

Entitlement to service connection for hypotension is denied.

REMAND

With respect to the remaining issues on appeal, a review of the record indicates that there are outstanding medical records which are potentially relevant to the claimed conditions.  The Veteran testified at her 2016 Board hearings that she has been undergoing VAMC and private medical treatment on a consistent basis since her 2008 discharge, yet the volume of medical evidence currently associated with the record does not appear to reflect the Veteran's reports.  Moreover, the most current medical evidence of record is from September 2013, apart from two 2017 medical opinion submissions and an October 2016 document

In addition, the Veteran has asserted her service connected disabilities have worsened since she was last examined.  This requires a more contemporaneous examination of these disabilities.  Further, her presentation has made it difficult to sort out which symptoms are associated with which condition.  This can be clarified on examination, particularly since the Veteran has never been examined as manifestations due to undiagnosed illness, or as a medically unexplained chronic multisymptom illness (MUCMI).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any and all non-duplicative VA medical center health treatment records from April 2008 to the present.

2.  Ask the Veteran to provide a release for relevant records of treatment from any private facilities that provide her care for any of the claimed conditions, to include those identified in her February 2016 and September 2016 testimony and any treatment received by the author of the February 2017 Robinson Health Clinic medical opinions.  If she provides the necessary releases assist her in obtaining the records identified following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After completion of the above, schedule the Veteran for a VA examinations to determine the current nature and severity of her service-connected migraines, low back, sinusitis, bilateral bunionectomy, and rib disabilities.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.

4.  Schedule the Veteran for VA examinations, to include a Gulf War Illness examination, to obtain medical opinions clarifying whether the Veteran currently has: 

- a disability manifested by frequent urination;

- a gastrointestinal disability to include constipation, diarrhea, and IBS;

-a disability manifested by bilateral numbness of the hands and feet;

- a bilateral tarsal tunnel disability;

- a disability manifested by dizziness,

- a bilateral knee disability;

- a bilateral ankle disability;

- a disability manifested by a breathing disorder, to include asthma and pneumonia;

- a disability manifested by a facial rash, to include molluscum contagiosum;

- a disability manifested by intracranial mass residuals;

- hemorrhoids;

- liver mass.

The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

 a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability is due to the Veteran's active duty tenure, to include in-service documentation of the illness or symptoms.

 b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's current disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by a service-connected disability, to include whether the Veteran's frequent urination is related to her PTSD; whether the bilateral knee and ankle disabilities are related to the service-connected residuals of bilateral bunionectomy; whether the intracranial mass, bilateral hand and finger numbness, dizziness and bilateral tarsal tunnel are related to the service-connected migraines or low back disabilities. 

In discussing this inquiry, the examiner is reminded that the term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology.

The examiner should also consider the April 2008 VA examination opinions, the 2017 Robinson Health Clinic medical opinions submitted by the Veteran and the Veteran's lay statements with regard to onset and continuity of symptomatology, to include the Veteran's 2009 reports of facial pain accompanying both her migraines and the onset of the intracranial mass.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

c)  Regarding the Veteran's status as a Persian Gulf Veteran, the examiner should ascertain whether it is as likely as not (50 percent or greater probability) that the Veteran's complaints of orthopedic pain, numbness, breathing and gastrointestinal distress, rashes, and dizziness are due to a "qualifying chronic disability" that became manifest during service on active duty in the Southwest Asia theater of operations during the Persian Gulf War.

Specifically, the physician should:

Opine on whether there are objective indications of any claimed symptom due to (a) an undiagnosed illness, or (b ) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or (c) a diagnosable chronic multisymptom illness with a partially explained etiology, or (d) a disease with a clear and specific etiology.  The electronic claims files should be reviewed by the physician. 

A complete rationale for all opinions should be provided. 

5.  Readjudicate the claims on appeal in light of all of the evidence of record, including evidence received since the supplemental statements of the case.  If the appeal remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


